— Determination unanimously confirmed and petition dismissed, without costs. Memorandum: The *1071determination of petitioner’s misconduct was supported by substantial evidence, not only by the testimony of the witnesses at the hearing, but also by the certificate of petitioner’s criminal conviction for official misconduct arising out of the same facts underlying the disciplinary charges. Considering all the circumstances, the sanction of dismissal as a supervisor in the county Highway Department is not so disproportionate to the offense as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 223; cf. Matter of Power v Board of Trustees, 96 AD2d 728). (Article 78 proceeding transferred by order of Supreme Court, Steuben County, Purple, J.) Present — Dillon, P. J., Hancock, Jr., Callahan, Denman and Green, JJ.